[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                           NOVEMBER 14, 2007
                              No. 06-12244                  THOMAS K. KAHN
                        ________________________                CLERK


                     D.C. Docket No. 05-20223-CR-FAM

UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                    versus

RAMON ANTONIO SANCHEZ,
a.k.a. Dorito,
                                                       Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                            (November 14, 2007)

Before BLACK, HULL and FAY, Circuit Judges.

PER CURIAM:

     After review and oral argument, the Court concludes that Appellant Sanchez
has not demonstrated any reversible error in the district court’s denial of his motion

to suppress the money found and the statements provided during the traffic stop.

      The district court also did not err in calculating Appellant Sanchez’s

advisory guidelines range. It was not clear error for the district court to deny

Appellant Sanchez a minor-role reduction or a safety-valve reduction.

      Finally, Appellant Sanchez has not shown that his sentence at the low end of

the applicable advisory guidelines range was unreasonable.

      Therefore, we affirm Appellant Sanchez’s conviction and sentence.

      AFFIRMED.




                                           2